J-S58034-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.T.C.                                              IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

N.A.T.

                            Appellant                   No. 2120 MDA 2014


               Appeal from the Order Entered November 13, 2014
                 In the Court of Common Pleas of York County
                  Domestic Relations at No(s): 02016 SA 2007


BEFORE: GANTMAN, P.J., OLSON, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                       FILED SEPTEMBER 30, 2015

         Appellant, N.T. (“Father”), appeals from the order entered in the York

County Court of Common Pleas, reinstating Father’s obligation to pay child

support to Appellee, L.T.C. (“Mother”), for the parties’ minor daughter. We

affirm.

         In its opinion, the trial court fully sets forth the relevant facts and

procedural history of this case.         Therefore, we have no reason to restate

them.1

         Father raises one issue for our review:
____________________________________________


1
  Father timely filed a notice of appeal on Monday, December 15, 2014. On
December 17, 2014, the court ordered Father to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), which Father
timely filed on December 31, 2014.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58034-15


         WHETHER THE TRIAL COURT ABUSED ITS DISCRETION IN
         FINDING THAT DOMESTIC RELATIONS COMMITTED ERROR
         IN TERMINATING THE CHILD SUPPORT ORDER WHERE
         [FATHER] IS AN UNDOCUMENTED ALIEN WHO HAS
         OVERSTAYED A FINAL REMOVAL ORDER AND THEREFORE
         HAS NO WORK AUTHORIZATION?

(Father’s Brief at 6).

      Our standard of review over child support orders is as follows:

         When evaluating a support order, this Court may only
         reverse the trial court’s determination where the order
         cannot be sustained on any valid ground. We will not
         interfere with the broad discretion afforded the trial court
         absent an abuse of the discretion or insufficient evidence
         to sustain the support order. An abuse of discretion is not
         merely an error of judgment; if, in reaching a conclusion,
         the court overrides or misapplies the law, or the judgment
         exercised is shown by the record to be either manifestly
         unreasonable or the product of partiality, prejudice, bias or
         ill will, discretion has been abused. In addition, we note
         that the duty to support one’s child is absolute, and the
         purpose of child support is to promote the child’s best
         interests.

Kimock v. Jones, 47 A.3d 850, 854 (Pa.Super. 2012) (quoting Brickus v.

Dent, 5 A.3d 1281, 1284 (Pa.Super. 2010)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Andrea

Marceca Strong, we conclude Father’s issue merits no relief. The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed January 7, 2015, at 2-5; Order

Reinstating Child Support, filed November 13, 2014, at 1) (finding: in 2011,

court ordered Father to pay child support; Father did not appeal that order;


                                     -2-
J-S58034-15


Father filed instant petition for modification of child support order, claiming

he is facing deportation and if he lists his social security number on

employment papers, authorities will find him and deport him; on this basis,

Father alleged he cannot work or pay child support; based on his deportation

status, Domestic Relations Section terminated Father’s child support

obligation and cancelled Father’s arrears; Mother filed appeal for hearing de

novo; at de novo hearing,2 Father did not demonstrate by competent

evidence material and substantial change in his circumstances; Father has

been subject to deportation since 2004; Board of Immigration Appeals

(“BIA”) denied Father’s first motion to reopen deportation proceedings in

2006, and denied Father’s second motion to reopen in 2012; in support of

petition for modification of child support, Father presented BIA order dated

September 30, 2013, denying Father’s third motion to reopen deportation

proceedings, which Father claimed constituted “final” deportation order;

most recent BIA order is not “final” deportation order; rather, BIA denied

Father’s third attempt to reopen deportation proceedings as untimely and

number-barred, where aliens are entitled to file only one motion to reopen,

within 90 days; Father was subject to deportation in 2011 when court

entered prior child support order in this case, and still facing deportation at

de novo hearing; thus, Father did not demonstrate material and substantial
____________________________________________


2
  Father did not attend the hearing, but his counsel was present and offered
argument on Father’s behalf.



                                           -3-
J-S58034-15


change in circumstances to warrant modification of child support order;

contrary to Father’s statements, court did not demand that Father obtain

illegal employment in United States, or that employers in this country hire

Father despite his deportation status; Father is not “unable to work” where

he can seek employment in his country (Jamaica); thus, court properly

reinstated Father’s child support obligation). Accordingly, we affirm on the

basis of the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2015




                                      -4-
                                                                                 Circulated 09/14/2015 11:11 AM




~l    k.J.. TO~              IN THE COURT OF COMMON PLEAS OF YORK COUNTY,
1{aln f!FP                                    PENNSYLVANIA

£'th12.y/1 }JmW          L .T.C.u                                     No. 02016 SA 2007
    rtu,-Yl--k¢,/:~ .        Plaintiff                                PASCES No. 209109360
JJg/1'5
    J)l (....                            vs.                          ACTION IN SUPPORT

                        N,   A·, .
                             Defendant

                    APPEARANCES:

                                   For Plaintiff:   Self-Represented
                                   For Defendant:   Kathryn Nonas-Hunter, Esquire

                                       OPINION PURSUANT TO
                         PENNSYLVANIA RULE OF APPELLATE PROCEDURE 1925(a)

                             AND NOW, this ~day      of January, 2015, this Court is in receipt of the

                    Concise Statement of Matters Complained of on Appeal filed by Defendant/

                    Petitioner      N. A . T.        (hereinafter "Petitioner"). This Court does, in

                    response and pursuant to Pennsylvania Rule of Appellate Procedure 1925(a),

                    hereby incorporate its Order issued November 13, 2014 in the above-captioned

                    matter into this Opinion and does also supplement it as follows:




                                                                  1



                                                         (/;,·.
                                                           Circulated 09/14/2015 11:11 AM




         In 2004, a final order of deportation was entered regarding Petitioner.

Petitioner's first motion to reopen was denied in 2006.1

        In August 2007, Plaintiff /Respondent (hereinafter "Respondent") in the

above-captioned matter filed an Application for Child Support for the child of

the parties. In November of the same year, she withdrew her complaint.

Respondent filed another complaint in 2010. An Order was entered as a result of

that complaint in January 2011. Petitioner filed a Petition for Special Hearing on

February 14, 2011 after entry of that Order. He did not raise the deportation

issue at that time. After a protracted hearing, an Order was entered on April 29,

2011. The Order entered considered Petitioner's earning and his obligation to

two other children. No appeal of the 2011 Order was ever filed.


        The matter most recently came before the Court on Petitioner's Petition

for Amendment of Support Order, filed on August 11, 2014. In his Petition, he

alleged he could not work because he was facing deportation and that "If [he]

list[s] [his] SSN with any employer, [he] will be found and deported." He

wanted to amend his support order, because "until [his] circumstances change,

[he] cannot work or pay child support."

I
    See Board of Immigration Appeals Order, Sept. 30, 2013.
                                          2
                                                          Circulated 09/14/2015 11:11 AM




      After a conference, at which Petitioner did not appear, but did send

counsel as a representative, the Domestic Relations Section entered an order

terminating the existing support order and cancelling the $7 ,807 .58 of arrears

that had accrued since Petitioner last paid support. Respondent filed a demand

for hearing de novo. This Court heard the matter and an Order was issued and

filed November 13, 2014. That Order ordered Petitioner to continue to provide

child support.

      Petitioner filed a Motion for Reconsideration, which this Court denied on

December 15, 2014. The Court then received notice of this appeal that was

timely filed.

      The Order establishing Petitioner's liability to support the child at issue

was entered in this matter by this Court in 2011; Petitioner did not appeal that

Order. Petitioner filed for an amendment of his support order because he was

subject to deportation and someone had finally attempted to locate him at his

"previous" place of employment.

       Filing for modification or amendment of a child support order requires

that the moving party demonstrate by competent evidence that a "material and

substantial change of circumstances has occurred since the entry of the original

                                        3
                                                             Circulated 09/14/2015 11:11 AM




or modified order." McClain v. McClain, 872 A.2d 856, 863 (Pa.Super. 2005)

(citing Samii v Samii, 847 A.2d 691, 695 (Pa.Super. 2004)). At the hearing de

novo held in this matter, Petitioner, in fact, did not appear; he sent counsel in his

stead. At the time of Petitioner did not demonstrate by competent evidence that

there has been a material and substantial change in circumstances. The

September 30, 2013 Order (hereinafter "Board of Immigration Appeals Order")

presented to this Court in November 2014 is not the final order of deportation.

The Board of Immigration Appeals Order denies Petitioner's third attempt to
                                                                     2
reopen his order of deportation as untimely and number-barred. A third denial

of his petition to reopen and reconsider his deportation proceedings does not

demonstrate a material and substantial change in circumstances. Petitioner was

subject to a deportation order in 2011, just as he was at the time of the

November 13, 2014 Order.

      Petitioner argues that this Court erred by demanding that Petitioner obtain

illegal employment and that an employer in the United States hire Petitioner


2 According to the September 30, 2013 Order by the Board of Immigration
Appeals, an alien is entitled to file only one motion to reopen and that motion
must be filed within 90 days of the administrative order. Board of Immigration
Appeals Order (citing 8 C.F.R Section 1003.2{c)(2)).Petitioner's first attempt to
reopen was in 2006; his second was denied in 2012. Id.
                                          4
                                                        Circulated 09/14/2015 11:11 AM




despite his illegal status. Nowhere in this Court's Order does the Court make

any such demand and nothing in the Order can reasonably be interpreted to

make such a demand.

      Petitioner did not demonstrate a material and substantial change in

circumstances warranting an amendment of the child support order, pursuant to

the law of this Commonwealth, and therefore, this Court therefore respectfully

requests that the Superior Court of Pennsylvania affirm its November 13; 2014

Order.




                                                                         DGE




                                       5
                                                         Circulated 09/14/2015 11:11 AM

        THE COURT OF COMMON PLEAS OF YORK COUNTY,
                         PENNSYLVANIA

                                             No. 02016 SA 2007
         vs                                  PACSES No. 209109360
     ~·f\.-r.                                DRO 92616
              York, PA, Thursday, November 13, 2014
      Before the Honorable Andrea Marceca Strong, Judge
  APPEARANCES:
                KATHRYN NONAS HUNTER, Esquire
                For the Defendant
  ALSO PRESENT:
                CHRISTINE WILLIAMS, conference Officer

                                     * * *
                                   O R D E R

                 This is the time set for the matter of
t.,.'t·C..· versus     The Defendant has not appeared.
                     N,1\X",,
  His counsel has appeared and has argued effectively
  that he has an order for deportation which she will
  provide a copy of to the court.
                 It is through his own circumstances that
  he has this order of deportation. That does not mean
  that he is not able to work. He can certainly work in
  his own country of Jamaica when he gets there, but we
  are reinstating the order that was previously directed
  by prior order of court.
                 I believe Judge Adams entered an order
  in 2011. The order is hereby reinstated.     N·~.-r.
  does have the right to file an appeal of this decision
  within 30 days to the superior court of Pennsylvania.
  The court does believe it is appropriate to have the
  order in effect.


  bln - 11/17/14

                                         1
                                                 Nov 21 2014     COURT ORDER   om&..
                                ©
                                \..!Qi